His Honor,
HORACE L. DUFOUR,
rendered the opinion and decree of the Court as follows:
The plaintiff, owner of the premises at Klo. 944 Common Street in this- city, sues the defendant for the rent for tJie months of October and November, 1911, alleging tliat the property had been leased to W. Fred Stock by its former owners, plaintiff’s author in title, and that Stock in turn transferred his lease to Stock & Co., who assumed the obligations thereof.
The appellant, the Stock Co., Ltd., denies that it had any interest in the lease during the time for which rent is now claimed.
It appears, however, that, on November 13th, 1911, in a' cause in which one Lindner caused the seizure of the interest of W. P. Stock in the lease in question, Philip G-. Huth, president of the. Stock Co., Ltd., made'an affidavit claiming to be the owner of the lease by transfer from Stock on July 31st, 1908, and a supplemental transfer of Noyember 2nd, 1911.
On the strength of this affidavit, the Stock Co., obtained the release of the seizure, and about ten days afterward it re-transferred the lease to Stock.
When it is recalled that Huth, the president of the concern, is the brother-in-law of Stock and did not testify in this case, that Stock, the secretary of the company is the only witness presented and appears to have been in full charge of its business, it seems quite natural that the District Judge should not have paid the slightest attention to the testimony.
*247Opinion and decree, May 19th, 1913.
Rehearing refused, June 2nd, 1913.
Writ denied, October 13th, 1913.
The timeliness of the transfers and the admirable manner in which they met the exigencies of defendant’s interests give plausibility to the theory of deliberate intention and not mere co-incidence.
Hitth’s affidavit, claiming the lease, was made at the instigation of Stock, and the trial Judge felt it his duty to warn the latter to be careful in his testimony.
Judgment affirmed.